Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated October 6, 2022, has been received. By way of this submission, Applicant has amended the specification and claims 51-52, 55-56, and 58, cancelled claims 53-54, 57, and 59-60, and introduced new claims 65-70.
Claims 47-52, 55-56, 58, 61, and 64-70 are currently pending in the application. Claims 47-50 and 62-63 remain withdrawn from consideration.
Claims 66, 68, and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.
Claims 51-52, 55-56, 58, 61, 64-65, 67, and 69 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated June 13, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2022 was filed after the mailing date of the first Office action on the merits on June 13, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant’s amendment to the specification still includes browser-executable code; the mere deletion of “https://” is insufficient to prevent the following web address from linking to an external site.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 51-52, 55-56, 58, 61, 65, 67, and 69 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cao (US20170209574A1, cited in IDS).
Applicant’s amendments to the claims have partially addressed this issue, and this rejection is hereby withdrawn for the rejection under 35 USC 102 only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 51-52, 55-56, 58, 61, 65, 67, and 69 are rejected under 35 U.S.C. 103 as obvious over Cao (US20170209574A1, cited in IDS).
Applicant argues that Cao does not teach every element of the claim arranged or combined in the same way as in the claim, nor would the skilled artisan arrive at such a combination "without undue experimentation." Applicant further argues that the claimed combination of a monovalent Smac mimetic compound and an immune checkpoint inhibitor presents a synergy that would not have been anticipated by Cao, pointing to Examples 3 and 7 and Figures 45 and 54 of the specification.
Applicant’s arguments have been considered fully but are not found to be persuasive.
Cao teaches the use of a combination of an inhibitor of CTLA-4 and an inhibitor of apoptosis (IAP) inhibitor (para. 0010 and claim 1). Cao further teaches that combinations of the above can provide a beneficial effect, e.g., in the treatment of a cancer, such as an enhanced anti-cancer effect, reduced toxicity and/or reduced side effects (para. 0010). This creates a general expectation of a synergy between the two compounds.
Cao further teaches that the inhibitor of CTLA-4 may be Ipilimumab (para. 0221), and the IAP inhibitor may be LCL161 (para. 0050-0052). Cao also teaches that the cancer to be treated may be brain cancer (para. 0085). Cao also teaches that the subject may be a human (para. 0622-0623, and 0627).
Cao also that that combinations of immune checkpoint inhibitors and LCL161 demonstrate synergistic effects in broader immune stimulation and anti-tumor efficacy (para. 0862). Figures 11A and 11B explicitly shows a decrease in tumor volume when the above combination is administered over the two compounds separately. 
While Cao does not explicitly teach that the Smac mimetic compound is monovalent, Applicant's amended claim 52 and specification at page 2, line 6 indicate that LCL161 is a monovalent compound. Cao therefore inherently teaches this aspect of the claims.
A greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage." Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). MPEP 716.02(a)(I).
Expected beneficial results are evidence of obviousness of a claimed invention. In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). For reasons stated above, the combination of an inhibitor of CTLA-4 and an IAP inhibitor as claimed would be expected to have a synergistic effect since the inherent synergistic effect necessarily flows from the teachings of the applied prior art; see Ex parte Levy, 17 USPQ2d 1461, 1464 (BPAI 1990). Given the teachings of Cao, the results disclosed in Applicant's specification are not unexpected.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123. There is no test of "undue experimentation" for a reference to qualify as prior art. MPEP 2152.02(b). 
This rejection is therefore maintained for the rejection under 35 USC 103 only.

Claims 51-52, 55-56, 58, 61, 64-65, 67, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Chessari (US20170029419A1) in view of Knights (Cancer Immunol Immunother. 2013 Feb;62(2):321-35, cited in IDS).
Applicant argues that the teachings of Chessari and Knights would not have predicted the surprising results of the claimed combination of an IAP inhibitor and an immune checkpoint inhibitor. This argument is also not persuasive for reasons described supra. Additionally, Chessari teaches that combinations of SMC mimetic compounds are expected to have synergy when administered with other therapeutic agents (para. 0646, 0077), and Knights teaches that IAP antagonists may be combined with other immunotherapeutic treatments for cancer (page 333, right column, second paragraph).
This rejection is therefore maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644            

/AMY E JUEDES/            Primary Examiner, Art Unit 1644